Citation Nr: 1610115	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-39 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a July 2012 rating decision, the RO granted a 10 percent rating for bilateral hearing loss, effective May 16, 2008, the date of the Veteran's claim for an increased rating.

This matter was remanded in June 2014 for further evidentiary development.  As will be discussed in greater detail below, substantial compliance with the Board's June 2014 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following the November 2014 Supplemental Statement of the Case, the Veteran submitted relevant evidence.  The Veteran has waived his right to have that evidence first considered by the agency of original jurisdiction.  See November 2014 Waiver.  Thus, it is properly before the Board to consider in the first instance.


FINDING OF FACT

Throughout the entire appeal period, the Veteran has had bilateral hearing loss manifested by no worse than Level II hearing acuity in the right ear and Level XI hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated November 2010, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for an increased rating, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  He has been afforded multiple VA examinations for his service-connected bilateral hearing loss over the course of the appeal.  The Board finds that, collectively, these examinations are adequate for the purposes of the evaluating the Veteran's bilateral hearing loss, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, as the Veteran was afforded a contemporaneous examination and updated VA treatment records were obtained on remand, substantial compliance with the Board's remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015). 

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86(b).

The Veteran was afforded a VA examination in October 2009.  In October 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
50
50
44
LEFT
65
60
60
65
63

Speech recognition was 84 percent in the right ear and 60 percent in the left ear.  An exceptional pattern of left ear hearing loss only was shown.  See 38 C.F.R. § 4.86.  Under Table VI, the Veteran's right ear is assigned Roman numeral II.  Under Table VI, the Veteran's left ear would be assigned Roman numeral VI and under Table VIA Roman numeral IV would be assigned.  As Roman numeral VI is higher than Roman numeral IV, that numeral will be used.  See 38 C.F.R. § 4.86(a).  Under Table VII, if one ear is rated II and the other is rated VI, a 10 percent disability rating is assigned.  The examiner stated that the effect on the Veteran's usual occupation is difficulty hearing and understanding.

The Veteran was afforded a VA examination in July 2014.  In July 2014, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
60
55
49
LEFT
70
70
75
75
73

Speech recognition was 84 percent in the right ear and 8 percent in the left ear.  An exceptional pattern of left ear hearing loss only was shown.  See 38 C.F.R. § 4.86.  Under Table VI, the Veteran's right ear is assigned Roman numeral II.  Under Table VI, the Veteran's left ear would be assigned Roman numeral XI and under Table VIA Roman numeral VI would be assigned.  This is an exceptional pattern of hearing impairment, but Roman Numeral XI is the maximum level of hearing loss.  As Roman numeral XI is higher than Roman numeral VI, that numeral will be used.  See 38 C.F.R. § 4.86(a).  Under Table VII, if one ear is rated II and the other is rated XI, a 10 percent disability rating is assigned.  The examiner stated that the effect on the Veteran's usual occupation is that he is a long term hearing aid user and has difficulty understanding conversation.

The Board notes the Veteran's submission of hearing test results dated October 2014.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
60
60
50
LEFT
40
50
70
70
58

The applicable regulation requires that the Maryland CNC speech discrimination test be used to evaluate hearing loss for VA purposes.  See 38 C.F.R. § 4.85(a).  The October 2014 test does not include any speech discrimination testing, let alone Maryland CNC testing.  Even so, under Table VIA Roman numeral III and IV would be assigned.  See 38 C.F.R. § 4.86(a).  Under Table VII, if one ear is rated III and the other is rated IV, a 10 percent disability rating is assigned.  

VA treatment records during the period on appeal reflect complaints of hearing loss and the use of hearing aids.  However, those records do not contain evidence of audiometric testing results that would warrant a rating in excess of 10 percent.

Although the Veteran argues that a higher rating during this period is warranted, see December 2014 Statement; September 2009 VA Form 9; March 2009 Notice of Disagreement, the evidence of record does not indicate that a rating in excess of 10 percent is appropriate here.  As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  

Having considered the evidence of record in this matter, the Board finds that the Veteran's bilateral hearing loss does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Veteran has undergone several audiometric examinations during the course of this claim and his hearing loss has consistently met the criteria for no greater than a 10 percent rating.  He reported difficulty hearing and understanding at work and that he was a long term hearing aid user.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  Higher ratings are provided for by the regulations for certain manifestations of bilateral hearing loss, but the evidence demonstrates that those manifestations are not present.  

The criteria for a 10 percent disability rating reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Moreover, the Rating Schedule provides additional criteria for those with exceptional patterns of hearing loss, but these criteria applied to the Veteran do not result in a higher rating.  As such, the Board finds that the Rating Schedule is adequate to rate the Veteran's bilateral hearing loss disability.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application.

Nevertheless, the Board has further considered whether the Veteran's disability picture otherwise exhibits other related factors identified in the regulations as exceptional under 38 C.F.R. § 3.321(b)(1).  In this regard, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007), wherein it was noted that unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating is warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Here, the VA examination reports include consideration of the Veteran's subjective complaints.  The VA examiners indicated that the Veteran's hearing loss disability impacted occupation because of difficulty hearing and understanding and the use of hearing aids.  Although the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects of bilateral hearing loss that are "exceptional" or not otherwise contemplated by the assigned disability rating.  It is not demonstrated that the Veteran requires ongoing treatment other than to have his hearing aids adjusted.  The Veteran has not presented any evidence that his bilateral hearing loss has resulted in marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that a schedular disability rating is adequate and that referral of the Veteran's case for extra-schedular consideration is not merited.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749  (1996).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not claim and the record does not otherwise suggest that the Veteran is unemployable due solely to service-connected disability.  Thus, the issue of TDIU is not raised by the record.


ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


